DETAILED ACTION

Application Status
	Claims 1-14 are pending and have been examined in this application.
	
Information Disclosure Statement
The information disclosure statements (IDS’s) filed on 04/02/2019, 01/06/2020, 04/08/2020, and 10/08/2020 have been reviewed and considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
Claims 1-2 and 4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 9 of prior U.S. Patent No. 10953829-B2. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Regarding claim 1 of the instant application, the prior patent claims in claim 9: An occupant protection device comprising: 
a seat belt that comprises a shoulder belt that is configured to be stretched between a vicinity of an outer shoulder part of an occupant in a vehicle width direction and a vicinity of an inner waist part of the occupant in the vehicle width direction and a lap belt that is configured to be stretched between the vicinity of the inner waist part of the occupant in the vehicle width direction and a vicinity of an outer waist part of the occupant in the vehicle width direction when the occupant sits on a seat offsetting in a left or right direction from a center of a vehicle body (Col. 17, LL. 6-17); 
a locking tongue that is configured to be detachably joined to a buckle to be near the inner waist part of the occupant in the vehicle width direction, that allows the seat belt to pass therethrough, and that is capable of switching between an unlock state in which the seat belt is allowed to move with the locking tongue being between the shoulder belt and the lap belt and a lock state in which movement thereof is restricted (LL. 18-26);
 a shoulder-belt puller that is capable of pulling the shoulder belt to apply a tensile force thereto (LL. 27-28);
 a side-collision detector that is configured to detect a side collision or a precursor thereof (LL. 31-32); 
and a control unit for far side collision control that is configured to change a state of the locking tongue into the lock state and cause the shoulder-belt puller to pull the shoulder belt when the side-collision detector detects the side collision that occurs opposite the occupant or the precursor thereof (LL. 37-43).

Regarding claim 4 of the instant application, the prior patent claims in claim 9: the tensile force of the lap belt after the lap belt is pulled by the lap-belt puller is lower than the tensile force of the shoulder belt after the shoulder belt is pulled by the shoulder-belt puller.
In claim 9 of the prior patent, in response to a side-collision detector detecting the side collision, the state of the seatbelt is put into a first pulling state in which the lap-belt and shoulder-belt are pulled with a first preliminary force (Col. 17, LL. 37-46). Subsequently, the belt is changed into a second pulling state in which the shoulder belt puller pulls the shoulder belt with a force that is higher than the preliminary force (LL. 47-55). As a result, after the shoulder belt is pulled (in the second pulling state), the tensile force of the lap belt after the lap belt is pulled by the lap-belt puller is lower than the tensile force of the shoulder belt after the shoulder belt is pulled by the shoulder-belt puller. 
Claims 6 and 7 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 10 of prior U.S. Patent No. 10953829-B2. This is a statutory double patenting rejection.
Regarding claims 6 and 7 of the instant application, the prior patent claims in claim 10: The occupant protection device according to claims 1 and 2 as outlined above, and wherein the control unit changes the state of the locking tongue into the unlock state when a predetermined time has elapsed after the shoulder-belt puller starts pulling the shoulder belt.
Claim 10 of the prior patent claims that the shoulder-belt puller starts pulling the shoulder belt when the belt is put into a first pulling state (Col. 17, LL. 37-46) and that the locking tongue is changed into the unlock state during a transition between the first pulling state and the second pulling state. In other words, the prior patent claims the control unit changes the state of the locking tongue into the unlock state when a predetermined time has elapsed after the shoulder-belt puller starts pulling the 
Claims 9-10 and 12-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10953829-B2. This is a statutory double patenting rejection.
	Regarding claims 9 and 10 of the instant application, the prior patent claims in claim 11: The occupant protection device according to claims 6 and 7 as outlined above, and wherein a tongue puller that is disposed on the buckle and that is configured to pull the locking tongue, wherein the control unit causes the tongue puller to pull the locking tongue after the state of the locking tongue is changed into the unlock state (Col. 17, LL. 61-66).
	Claim 11 of the prior patent claims that locking tongue is changed into the unlock state during a transition between a first pulling state and a second pulling state (Col. 17, LL. 56-60) and further claims that in the second state the tongue puller is activated (Col. 17, LL. 61-66). Since the transition to the second state, by definition, occurs before the second state, the tongue puller as claimed in the prior patent pulls the locking tongue after the locking tongue is unlocked. 
	Regarding claims 12 and 13 of the instant application, the prior patent claims in claim 11: 
A tongue puller that is disposed on the buckle and that is configured to pull the locking tongue, wherein the control unit causes the shoulder-belt puller to pull the shoulder belt and causes the tongue puller to pull the locking tongue simultaneously. As claimed in claim 11 of the prior patent, in the second pulling state, both the shoulder belt puller and tongue puller pull simultaneously (Col. 17, LL. 46-50 and LL. 65-66).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 3, 5, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10953829-B2 in view of Kore (JP 2004148968 A).

Kore discloses a similar occupant protection device comprising a lap-belt puller (third pretensioner, see pg. 3, LL. 92-97) and a shoulder belt puller (second pretensioner. see pg. 3, LL. 92-97), wherein there is a time lag before the lap-belt puller pulls the lap belt after the shoulder-belt puller starts pulling the shoulder belt (see pg. 4, LL. 122-125). Kore further discloses that this timing scheme is advantageous for improving an occupant’s comfort level (see pg. 4, LL. 126-127).  
It would have been obvious to a person having ordinary skill in the art before the time of filing to modify the invention claimed in the prior patent in view of Kore to have the control unit create a time lag before the lap-belt puller pulls the lap belt after the shoulder-belt puller starts pulling the shoulder belt to arrive and the claimed invention and to improve occupant comfort as taught by Kore (see pg. 4, LL. 126-127). 
Regarding claim 5 of the instant application, claim 9 of the prior patent in view of Kore discloses: The occupant protection device according to Claim 3, wherein the tensile force of the lap belt after the lap belt is pulled by the lap-belt puller is lower than the tensile force of the shoulder belt after the shoulder belt is pulled by the shoulder-belt puller.
Claim 9 of the prior patent claims that in response to a side-collision detector detecting the side collision, the state of the seatbelt is put into a first pulling state in which the lap-belt and shoulder-belt are pulled with a first preliminary force (Col. 17, LL. 37-46). Subsequently, the belt is changed into a second pulling state in which the shoulder belt puller pulls the shoulder belt with a force that is higher than the preliminary force (LL. 47-55). As a result, after the shoulder belt is pulled (in the second pulling state), the tensile force of the lap belt after the lap belt is pulled by the lap-belt puller is lower than the tensile force of the shoulder belt after the shoulder belt is pulled by the shoulder-belt puller. 

Claim 9 of the prior patent claims that the shoulder-belt puller starts pulling the shoulder belt when the belt is put into a first pulling state (Col. 17, LL. 37-46) and that the locking tongue is changed into the unlock state during a transition between the first pulling state and the second pulling state. In other words, the prior patent claims the control unit changes the state of the locking tongue into the unlock state when a predetermined time has elapsed after the shoulder-belt puller starts pulling the shoulder belt, wherein the predetermined time is the time between the initation of the first pulling state and the transition to the second pulling state. 
Claims 11 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10953829-B2 in view of Kore (JP 2004148968 A).
Regarding claim 11 of the instant application, claim 11 of the prior patent in view of Kore discloses: The occupant protection device according to claim 8, further comprising: a tongue puller that is disposed on the buckle and that is configured to pull the locking tongue, wherein the control unit causes the tongue puller to pull the locking tongue after the state of the locking tongue is changed into the unlock state (Col. 17, LL. 61-66).
	Claim 11 of the prior patent claims that locking tongue is changed into the unlock state during a transition between a first pulling state and a second pulling state (Col. 17, LL. 56-60) and further claims that in the second state the tongue puller is activated (Col. 17, LL. 61-66). Since the transition to the second state, by definition, occurs before the second state, the tongue puller as claimed in the prior patent pulls the locking tongue after the locking tongue is unlocked. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record discloses occupant protection systems comprising multiple pretensioners in general. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087. The examiner can normally be reached Mon. - Fri. (7:30 - 5:00 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW D LEE/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614